Case: 1:15-cr-00379 Document #: 663 Filed: 05/30/19 Page 1 of 6 PageID #:2993




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                     ]
                                              ]
       Plaintiff,                             ]
v.                                            ]
                                              ] No. 15 CR 379-06
KEVIN GARDNER,                                ]
                                              ] Honorable Gary Feinerman,
                                              ] Judge presiding.
       Defendant.                             ]

                        DEFENDANT’S MOTION IN LIMINE

       COMES NOW the Defendant, KEVIN GARDNER, by and through his attorney,

Gerardo S. Gutierrez, and moves this Honorable Court in limine for an Order to preclude

the government from introducing certain audio tape recordings at trial, and in support

thereof states the following:

                                       Background:

       The defendant is charged in a multi-defendant, multi-count indictment with the

sale and distribution of a controlled substance and conspiracy to sell and/or distribute

heroin in violation of 21 U.S.C. Secs. 841(a) and 846. In preparation for trial, the

government filed its motions in limine back on November 3, 2017. [#373] One of their

requests concerned the “intercepted calls revealing a conflict between the Triplett DTO

and [an unnamed] DTO selling drugs in a nearby area. At trial, the government intends to

introduce that evidence as direct evidence (a) of the existence of the drug trafficking

conspiracy charged in Count One and (b) that the possession of firearms was reasonably

foreseeable to the defendants charged in Count Twenty.” The government goes on to

argue that these calls, particularly one between Levaughn Collins and Kevin Gardner,
Case: 1:15-cr-00379 Document #: 663 Filed: 05/30/19 Page 2 of 6 PageID #:2993




constitute direct evidence of criminal conduct as charged in Counts 1 and 20 and not

merely Rule 404(b) evidence of other crimes. Id. at 2; citing, United States v. Ferrell, 816

F.3d 433, 443 (7th Cir. 2015). But, they argued, if these recordings are considered as

evidence of another crime, the government contends that under Rule 404(b) it is relevant

to prove that a conspiracy existed between the Collins DTO and Mr. Gardner, or in the

alternative the possession of firearms by Kevin Gardner was “reasonably foreseeable . . .

as charged in Count Twenty.” We disagree.

       The recorded conversation is direct evidence of another, completely different

crime and a thorough Rule 404(b) analysis suggests that evidence of an attempted murder

should not be used to prove the existence of a drug conspiracy between Gardner and the

Collins DTO or whether Mr. Gardner knew or should have known that a firearm would

be involved or used in the sale of narcotics. Mr. Gardner is presently in the U.S.

Marshal’s custody and is awaiting trial, which is scheduled to begin on 8/5/2019 at 9:30

a.m. Most if not all of his co-defendants have pleaded guilty to these offenses. His motion

in limine follows:

                                 Discussion and Analysis

       Motion in Limine: Barring Evidence of a recorded telephone call
       between Kevin Gardner and Levaughn Collins.

       Pursuant to Federal Rule of Evidence 401, evidence is relevant if “it has any

tendency to make a fact more or less probable than it would be without the

evidence” and “the fact is of consequence in determining the action.” Jones v. City of

Chicago, Slip Op 14 CV 4023 (N.D.IL J.St. Eve); Fed. R. Evid. 401; citing, United States

v. Boros, 668 F.3d 901, 907 (7th Cir. 2012). Rule 401 defines relevance broadly. Id.

See also, United States v. Boswell, 772 F.3d 469, 475 (7th Cir. 2014). Rule 402


                                             2
Case: 1:15-cr-00379 Document #: 663 Filed: 05/30/19 Page 3 of 6 PageID #:2993




“provides the corollary that, with certain exceptions, ‘[r]elevant evidence is

admissible’ and ‘[i]rrelevant evidence is not admissible.’” Id., Boros, 668 F.3d at 907.

The Court, however, may exclude relevant evidence “if its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Id.; Fed. R. Evid. 403.

       When considering Rule 403, courts use “a sliding scale approach: as the

probative value increases, so does our tolerance of the risk of prejudice.” Id., citing,

Whitehead v. Bond, 680 F.3d 919, 930 (7th Cir. 2012). “Evidence is unduly

prejudicial if it creates a genuine risk that the emotions of the jury will be excited to

irrational behavior, and the risk is disproportionate to the probative value of the

offered evidence.” Id., citing, Morgan v. City of Chicago, 822 F.3d 317, 339 (7th Cir.

2016) (citation omitted).

       Here there is no question that this conversation between Collins and Gardner

is both unduly prejudicial as the “emotions of the jury will be excited to irrational

behavior” and because it has absolutely nothing to do with either charges of

conspiracy to possess and distribute heroin or possession of firearms in furtherance

of the conspiracy as charged in Counts 1 and 20 respectively. Morgan v. City of

Chicago, 822 F.3d 317, 339. It is a call made by Levaughn Collins to Kevin Gardner

informing Gardner to drive by a certain location to determine if an individual is

present at that location in his neighborhood. Gardner responds that he drove past

that location, that the individual was present there and that by the look of things –

the way he stood – he is most likely armed and dangerous. The trouble with the



                                            3
Case: 1:15-cr-00379 Document #: 663 Filed: 05/30/19 Page 4 of 6 PageID #:2993




government’s theory is that it is not relevant to prove the existence of the Collins

DTO because as they readily admit, this is relevant to prove the existence of the Triplett

DTO, to which Kevin Gardner has absolutely no dealings with, was not alleged to be a

member of, nor is he charged with having any ties whatsoever with any member of the

Triplett DTO. So any evidence of this “crime” may be relevant in the broader sense of

drug trafficking activity in general, and how DTO’s operate to enforce their turf battles,

including the use of guns, force, violence and intimidation – in general, but it is not

material at all to Mr. Gardner in that the existence of the Triplett DTO is entirely

irrelevant and immaterial to this defendant.

       The government argues that Mr. Gardner giving details about another DTO to

Levaughn Collins of the Collins DTO is relevant and material, not only to show the

existence of a Collins DTO, of which Gardner is alleged to be a member, but that it also

suggests Mr. Gardner’s knowledge that guns would be used to enforce their own drug

turf. But this is not what is being suggested. The recording is talking about whether

these other gang bangers in the neighborhood are themselves armed. To which Gardner

responds that it looks as though they are. This is clearly evidence that suggests a mere

possibility that Gardner himself might be armed, but has nothing to do with the guns

charged in Count 20, as guns belonging to the Collins DTO. Here no guns were ever

found in Gardner’s possession. Gardner denies that he ever had anything to do with or

knew of the existence of a cache of arms tied to the Collins DTO. To effortlessly allow

this evidence to be introduced at trial, either to show the existence of a Collins DTO, or

that Gardner was a willing and knowing member of that DTO, or that guns were used by

the Collins DTO to protect their hood and interests in protecting their drug trafficking




                                               4
Case: 1:15-cr-00379 Document #: 663 Filed: 05/30/19 Page 5 of 6 PageID #:2993




enterprise is grossly attenuated at best, and is more likely than not to bestow and

engender unnecessary confusion or outrage among the jury members who are likely to

confuse any evidence of an attempted murder as a plot by this defendant to protect the

Triplett DTO. Indeed, and especially now that there are no remaining Triplett DTO

members still challenging their indictment, the Court should not allow recordings of

Kevin Gardner and Levaughn Collins that suggest an attempted murder since (a) this is

clearly not a RICO case, (b) has the likelihood of unnecessarily confusing the jury or

stirring its passions against Kevin Gardner, (c) is not material, since it goes to “proving”

the existence of a Triplett DTO, and, more importantly (d) it is not relevant to prove the

existence of some guns, other than the ones purported to be knowingly used in

furtherance of the Collins DTO by Kevin Gardner. Nothing could be more damning and

more irrelevant than the recorded conversation between Mr. Collins and Kevin Gardner

about a potential attempted “hit” or attempted murder of a completely different gang

member DTO on behalf of an uncharged DTO, at least as far as this defendant is

concerned. In fact, as the government’s pleadings describe, “Due to the nature of the

previous phone calls and the imminent threat of violence, a traffic stop was conducted of

the vehicle, Individual A and Triplett were in the vehicle but no weapon was recovered.”

Id. at 8. To incite the jury’s passion with this recording would be to lower the

government’s burden of proof significantly and inappropriately as one has nothing to do

with the other.

       WHEREFORE the defendant, through his attorney, respectfully prays this

Honorable Court grant his in limine request pursuant to Rules 401, 402, 403 and 404(b)

to preclude any playing of audio or video recordings, arguments or in-court discussion of




                                              5
Case: 1:15-cr-00379 Document #: 663 Filed: 05/30/19 Page 6 of 6 PageID #:2993




the “attempted murder,” before any sitting jury member at trial.

                                                    Respectfully submitted,



                                                    S/ Gerardo S. Gutierrez, Esq.




GERARDO S. GUTIERREZ, Esq.
Attorney for Mr. Gardner
53 W. Jackson Blvd. Ste. 1651
Chicago, IL 60604
(312) 786-9970 fax (312) 786-9972




                                            6
